DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2011/0170736) herein Li.

Regarding claim 1, Li discloses a loudspeaker comprising a magnetic circuit and a movable assembly relative to the magnetic circuit along an axis of the (speaker 2 with magnetic circuit made of yoke 31, magnets 28, 30, pole plates 27, 29 and a moveable assembly made of diaphragm 23, dome 22, voice coils 24, 25, Figs. 1, 2), the movable assembly 5comprising: - a rigid membrane adapted to emit sound waves and defining an external diameter (diaphragm 23 for emitting sound waves and defining an external diameter, Figs. 1, 2, [0011]), - at least a first coil holder and a second coil holder attached to the rigid membrane (first coil holder part of voice coil 24 and second coil holder part of voice coil 25 attached to diaphragm 23, Fig. 2), - at least a first coil and a second coil attached to the first coil holder and the second coil holder respectively and located respectively in a first air gap and a second air gap defined 10by the magnetic circuit (first voice coil 24 has a first coil attached on the holder and second voice coil 25 has a second coil attached to the second holder respectively and are located in first and second air gaps defined by the magnetic circuit, Fig. 2), the first coil holder and the second coil holder forming a first junction and a second junction respectively with the rigid membrane (first coil holder 24 and second coil holder 25 form a first and second junction respectively with the diaphragm 23, Fig. 2), the first junction and the second junction being concentric with respect to the axis and respectively defining a first junction diameter and a second junction diameter greater than the first junction diameter (first junction and second junction are concentric with each other with respect to the axis and respectively defining a first junction diameter and a second junction diameter greater than the first junction diameter, Fig. 2), the second junction 15diameter being: - less than 97% of the external diameter, or - greater than or equal to 97% of the external diameter, the first junction diameter then being greater than 40% of (second junction diameter is less than 97% of the external diameter, Fig. 2).  
20
Regarding claim 2, Li discloses wherein the rigid membrane is flat, or forms a portion of a sphere or cone (diameter 32 is flat, Fig. 2).  

Regarding claim 3, Li discloses wherein the rigid membrane defines an opening centered on the axis and extending radially beyond the first junction (diaphragm 23 defines an opening centered on the axis and extending radially beyond the first junction, Fig. 2).  

Regarding claim 4, Li discloses wherein the first coil holder and the second coil holder have a general shape of revolution around the axis (first coil holder 24 and second coil holder 25 have a general shape of revolution around the axis, Fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2011/0170736) herein Li.

Regarding claim 5, while Li does not specifically teach comprising a same excitation source 30electrically connected to the first coil and the second coil, having a same excitation source electrically connected to the first and second coils is one of a very finite amount of straightforward possibilities (either one excitation source for two coils or two excitation sources for two coils).  
Therefore, it would have been obvious to try for a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the excitation source of Li to be a same excitation source 30electrically connected to the first coil and the second coil with a reasonable expectation of success. 

Regarding claims 6 and 7, while Li does not specifically teach wherein the first coil and the second coil are electrically connected in parallel to the excitation source or wherein the first coil and the second coil are electrically connected in series to the excitation source, having the first and second coils be arranged in parallel or series to the excitation source are two of the very finite amount of straightforward possibilities in which the coils can be arranged (in this case the coils can only be arranged either in series or parallel, both configurations being well known in any circuit arrangement).  
Therefore, it would have been obvious to try for a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the first coil and second coil of Li to be connected either parallel or series to the excitation source with a reasonable expectation of success. 
Regarding claim 8, while Li does not specifically teach comprising at least a first excitation 5source and a second excitation source separate from each other, and configured to send a first electrical signal and a second electrical signal respectively to the first coil and the second coil, having two separate excitation sources for each of the first and second coils respectively is one of a very finite amount of straightforward possibilities (either one excitation source for two coils or two excitation sources for two coils).  
Therefore, it would have been obvious to try for a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the first coil of Li to be excited by a first excitation source and the second coil of Li to be excited by a second excitation source with a reasonable expectation of success. 

Regarding claim 9, while Li does not specifically teach wherein the first electrical signal and 10the second electrical signal respectively comprise frequency components that have a predetermined phase shift between them, it is well known in the art to have phase shifted electrical signals.
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the first electrical signal and second electrical signal of Li to have a predetermined phase shift between them in order to achieve proper excitation propagation/driving of the diaphragm via the voice coils. The Examiner takes Official Notice.   

Regarding claim 10, while Li does not specifically teach wherein the magnetic circuit comprises a permanent magnet located radially with respect to the axis between the first 15air gap and the second air gap, Li does teach the use of magnets on both sides of the first air gap and the second air gap (magnets 28 and 30 on each side of coils 24/25, Fig. 2) and it would have been an obvious matter of design choice to have a permanent magnet located in between the first and second air gaps, since applicant has not disclosed that having a permanent magnet solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with magnetic yoke of Li.
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the magnetic circuit of Li to comprises a permanent magnet located radially with respect to the axis between the first 15air gap and the second air gap in order to achieve a desired magnetic flux between the first and second voice coils.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651